Title: To Alexander Hamilton from Richard Peters, 8 January 1803
From: Peters, Richard
To: Hamilton, Alexander



Philada. 8. Jany. 1803
Dear Sir

Yours of the 29 Decr. I did not receive ’till the Day before Yesterday. I marvel that you should be a dissappointed Politician. I am a mortified but not dissappointed one. You must have foreseen the Catastrophe which has befallen us. I was a Cassandra because more of a Looker on, than one playing the Game. Much useless Pains did I take in the Case of the House Tax &c &c to earn among my zealous Brother Feds the Character of a Half paced halting Politician. But I saw the Race would not be to the Swift; tho’ no one laments more than I do their being distanced.
A Garden is too sequestered a Position for one whose Mind cannot be confined within its Limits. A strong Passion for horticultural or rural Persuits has sometimes lulled, but has never yet eradicated the stronger Propensities for political Operations. In old Times it was more the Fashion for People to quit great public Scenes, for the Still-Life of the Country. Yet I believe there were few, when Time was younger, who did not cast “a longing lingering Look behind.” Make your little Farm your Plaything—but see that you have other Business, that you may afford to pay for the Rattle. It is well you have anything to withdraw you from unpleasant Contemplations. I should be very happy to give you Instructions, in one of the few Subjects you do not know better than I do. I wish your Retreat was not so distant from the City; both on Account of your frequent Calls to it, & because it would be serviceable both to your Farm & the Town, to remove the Filth with which it abounds. You must depend on Manure from more proximate Sources. Your Soil is the one calculated for Plaister of Paris; but if the Sea Air mixes with its Atmosphere, it will not succeed. The Theory of Plaister I started in my little Publication some Years ago, I find from many Experiments, perfectly correct. The least Mixture of marine saline Particles with the Gypsum, neutralizes that Substance; & converts the Mass into Sulphate of Soda, or Glauber Salts. The operative Principle is the Sulphuric Acid, a Mixture of common Salt with this, will render it totally or paritally inefficacious, for agricultural Purposes. Accident, or Absence of Sea Air, may have permitted the operation of the Plaister occasionally. But do not believe those who tell you about the Magic of sowing it in Rain, in Preference to Sunshine. The Plaister does not vanish; & is subject to the Influence of the Air, & all it brings along with it, after the Clouds have shut their Flood Gates. It is no great Expence to make Trials on your Land. Read my little Collection; which you may get in New York, if the Pastry Cooks have not singed it away. It contains all I can say on that Subject. I have strewed Plaister more than 30 years & was the first who applied it extensively. I have often failed, but in general I have succeeded. Therefore be not discouraged by a Failure or two.
If you dedicate your Farm to Grass, divided it into small Fields; say 5 or 6 Acres each. Let them be well cultivated with cleaning Crops, so as to destroy all the noxious Weeds or Grasses. The great Mistake of young Farmers, & the Disgrace of slovenly old ones, is to be in too great a Hurry in laying their Grounds for Grass. The Pests of bad precedent farming choak all their Crops. Spare no Expence to destroy Weeds, by cutting them before ripe, & frequent deep ploughing, with covering Crops. Weeds are the Jacobins of Agriculture. If you do not destroy them, they will certainly ruin you. Trench ploughing is the surest Way to get rid of them. If I can find a little Essay I wrote many Years ago on this Subject, I will send it to you. You must make compost of all the Trash of your Farm, mixed with what little Dung you have & Lime or Cystic Shells. Have you any Pond or River Mud? This with Ashes to give it Stimulus is good for your Land.
I sow my Grass Seeds at all Seasons, as Circumstances require. On my Wheat Fields in February—with Oats or Barley in the Spring also then with Flax—With Buckwheat in July—with Turnips in August. Timothy succeeds best in the Autumn. I cannot tell what is the best Seed for your Ground—if wet, Timothy or Hard Grass—if dry red clover mixed with Timothy or orchard Grass according to Situation. The latter absorb the superabundant Juices of the Clover, & while growing preserve the Crop from lodging or laying down. Salt your Clover when you are putting it into the Stack or Mow. A Bushell to 4 or 5 Tons. I would chearfully send you Clover Seed; but we have none better than your own. Sowing it thick or thin makes it fine or coarse. I generally sow 8 Pounds or Pints to the Acre & I find it fine enough. I have tried Luzerne, Onobrychis or Sainfoin, Burnet &c &c, but I stick to the red clover because it sticks to me. The others cost more than they come to.
I am glad you have this little Syren to seduce you from public Anxieties. But take Care that the meretricious Charms of this new Flame does not make too great Drafts on your Purse. I wish she may often bring me into your Memory. If any of your Details should require any Advice I can give, it will always be at your Service. This Advice, however otherwise useless, will give me Oppertunities of repeating the sincere Assurances of Esteem, with which I always am
very affectionately yours

Richard Peters


Mrs P & my whole House desire to be remembered with Affection to Mrs H and your Family.

Genl Hamilton

